Citation Nr: 0200051	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  98-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
damage to nerves of the mouth and right thigh, residuals of a 
June 1994 right iliac hip graft to the left mandible.  

2.  Entitlement to total disability compensation based upon 
individual unemployability (TDIU), prior to October 7, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from January 1947 to 
August 1948.  

This matter arises from a July 1996 rating decision of the 
Newark, New Jersey,  Department of Veterans' Appeals (VA) 
Regional Office (RO), which denied, amongst other issues, 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
damage to nerves of mouth and right thigh, residuals of right 
iliac hip graft to left mandible and entitlement to a TDIU.  
By rating decision of October 1998, the veteran's 30 percent 
evaluation for major depressive disorder (previously rated as 
generalized anxiety disorder) was increased to 100 percent, 
effective October 7, 1996.  The RO determined that the 
veteran's claim for entitlement to a TDIU was moot because 
the veteran was awarded permanent and total disability 
benefits.  However, that determination was awarded effective 
October 7, 1996.  The veteran claimed a TDIU in this case 
from May 1995.  Therefore, the claim for TDIU prior to 
October 7, 1996 is still in appellate status.  

In August 2001 a Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2001).

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

The veteran claims, in essence, that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for damage to nerves of 
the mouth and right thigh, residuals of a right iliac hip 
graft to the left mandible.  He maintains that he sustained 
damage to the nerves when he was receiving surgical treatment 
by VA for dental implants.  He claims to have sustained 
infection of the mouth and the implants fell out.   He also 
claims that the graft of his left hip and the insertion of 
the dental implants resulted in nerve damage to both 
respective sites.  

38 U.S.C.A. § 1151 was amended by Section 422 of Public Law 
104-204.  The new version of the law is more stringent and is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran's claim for compensation under section 
1151 was filed in May 1995, and the old version of the law 
applies to it.  Under the old version of the law, 
compensation under 38 U.S.C.A. § 1151 did not require any 
showing of fault on the part of VA; it required merely that 
there be a causal connection between the medical or surgical 
treatment and the injury.  See 38 U.S.C.A. § 1151 (West 
1991); Brown v. Gardner, 513 U.S. 115, 119 (1994).

During the pendency of this claim, there has been a 
substantial change in the law that does apply to this case.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 2001).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim, and therefore, the case should be remanded 
in an effort to comply with the VCAA.  

Additionally, the veteran testified at his Board hearing in 
August 2001, that he was not told by his surgeons that he 
could possibly have nerve damage to his face as a result of 
his procedure.  He indicated that he was seen in the surgery 
clinic and neurology clinic at the VA Medical Center (VAMC) 
Lyons by two examiners who did not provide his surgery.  
These records are associated with the claims folder.  The 
surgical clinic examiner indicated in July 1994 that the 
veteran had numbness of the leg explainable by hip operation 
and injury to the superficial nerve.   No treatment was 
deemed needed.  The neurology clinic examiner indicated in 
October 1994 that the veteran had left facial numbness since 
his surgery in June 1994.  The examiner's impression was 
right neuralgia paresthesia (right femoral cutaneous nerve 
entrapment) and questionable alveolar nerve entrapment.  He 
was to be seen on a follow-up basis in two months in the 
surgery clinic.  There is no indication in the file whether 
or not the veteran was seen for further follow-up treatment 
for his left mandible and right thigh numbness in the surgery 
clinic.  Additionally, there are consent forms in the claims 
folder, but at least one of the consent forms is not signed.  
Moreover, it is not clear from the record if the veteran was 
informed of the possible residuals that could occur as a 
result of surgery or if the consent forms only relate to 
consent for anesthesia.  VA is on notice, at least, of 
potentially relevant medical information.  VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal.  Therefore, in the instant claim, it is necessary to 
obtain the December 1994 surgical clinic follow-up 
examination and the signed consent forms for the June 1994 
surgery, if they exist, prior to a final decision in this 
case.  See Dunn v. West, 11 Vet. App. 462 (1998); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 U.S.C.A. 
§ 5103A(c) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  

Additionally, the veteran should be given a complete 
examination by VA prior to final adjudication of the claim.  
VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)).  An opinion addressing the 
etiology of the veteran's damage to the nerves of the mouth 
and thigh should be done.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  The RO should obtain all VA 
inpatient/ outpatient treatment records, 
for the veteran's aforementioned 
disabilities, if any, and associate them 
with the claims file.  Specifically, the 
RO should attempt to obtain the 
December 1994 VA follow-up surgical 
clinic examination and any signed copies 
of consent forms regarding the veteran's 
claimed disabilities for his surgical 
procedure in June 1994 and associate the 
consent forms with the claims folder.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(2)(i)).

3.  The RO should schedule a VA neurology 
examination to determine whether the 
veteran's claimed disabilities are 
residuals of his June 1994 right iliac 
hip graft to the left mandible.  All 
indicated studies deemed necessary by the 
examiners should be performed.  The 
veteran's claims files and a copy of this 
remand are to be made available to each 
examining physician for review in 
connection with their examination, and 
the examiner is asked to indicate on the 
examination report that he or she has 
reviewed the claims file.  The examiner 
should be asked to give an opinion as to 
whether it is at least as likely as not 
that the veteran has nerve damage of the 
mouth and right thigh as a result of the 
right iliac hip graft to the left 
mandible performed by VA in June 1994.  A 
complete rationale for any opinion 
expressed must be provided.  All 
examination reports should be typed.  

4.  Review the claims file and ensure 
that all necessary notice and development 
has been undertaken.  If any development 
is incomplete, undertake appropriate 
corrective action.  

5.  The RO should then readjudicate the 
aforementioned claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
damage to the nerves of the mouth and 
right thigh.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The veteran's claim for entitlement to a TDIU 
is held in abeyance until return of the claim to the Board.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


